Exhibit 10.1

 

LOGO [g315614g0118061815719.jpg]

7700 Irvine Center Drive, Suite 700

Irvine, CA 92618

January 13, 2017

Mr. Vladimir Feingold

c/o PresbiBio, LLC

7700 Irvine Center Drive, Suite 700

Irvine, CA 92618

 

RE: Separation and General Release Agreement

Dear Vlad:

Further to our on-going discussions of a potential transition from an executive
officer role to a more limited consulting role, while continuing to serve on the
board of directors of Presbia PLC, we mutually agree that your employment with
PresbiBio, LLC, a subsidiary of Presbia PLC (hereafter “Company”) ended
effective as of January 13, 2017. This Separation and General Release Agreement
(the “Agreement”) confirms the terms of the separation of your employment,
including the payment and consulting opportunity described in paragraph 3 below
that you will receive if you sign and return this Agreement to the Company no
later than 21 days from today and do not revoke this Agreement during the 7-day
revocation period described below in paragraph 6.

By signing, delivering and not revoking this Agreement, you will be entering
into a binding agreement with the Company and will be agreeing to the terms and
conditions in the numbered paragraphs below, including the general release of
claims in paragraphs 4, 5, and 6. Therefore, you are advised to consult with an
attorney of your choice before signing this Agreement. If you choose not to sign
and return this Agreement within the required time-period or if you revoke your
acceptance of this Agreement, you will not receive the payment or consulting
opportunity described in paragraph 3.

1. Last Day of Employment. You acknowledge that you resigned from your
employment with the Company as of January 13, 2017 (the “Separation Date”). You
shall remain on the Company’s health insurance plan through January 13, 2017, at
which time you will be eligible for COBRA at your own expense. Information about
COBRA will follow under separate cover. Participation in all other Company
benefits ends as of the Separation Date.

2. Final Salary/Wages; Vacation Pay. You have received your final pay check as
of the Separation Date, which includes payment for all salary/wages that you
earned through the Separation Date, less applicable withholdings and deductions.
All unused and accrued vacation shall be paid to you upon execution of this
Agreement. You will receive these payments even if you do not enter into this
Agreement.

3. Consideration. If you choose to sign and return this Agreement within the
required time-period, do not revoke this Agreement and abide by the other terms
of this Agreement, the Company agrees to provide you with the following: (a) 25%
of your available bonus for achievement of your personal development goals for
2016, which equates to not less than $20,472; (b) 25% of your available bonus
which may range from $0 to $20,472 if, and to the extent that, the Company
achieved its corporate goals for 2016 as set



--------------------------------------------------------------------------------

forth in the Company’s internal bonus plan measured in the first quarter of
2017, such sum, if any, to be paid to you by March 31, 2017, and to be
calculated and paid consistent with the bonus treatment of other of the
Company’s senior executives; and (c) the consulting opportunity available to you
as set forth in the annexed Independent Contractor Services Agreement (the
“Consulting Agreement”). You acknowledge that you are not otherwise entitled to
this payment or consulting opportunity and that the Company would not agree to
provide you with the payment or consulting opportunity as set forth in the
annexed Consulting Agreement without your general release of claims and other
promises in this Agreement. You agree that the terms of the Consulting Agreement
constitute good and valuable consideration for your general release of claims
and other promises in this Agreement.

4. General Release of Claims. In exchange for the consideration described in
paragraph 3 above to which you are not otherwise entitled, you (for yourself and
your heirs, executors, administrators, beneficiaries, personal representatives
and assigns) hereby completely, forever, irrevocably and unconditionally release
and discharge, to the maximum extent permitted by law, the Company, the
Company’s past, present and future parent organizations, subsidiaries,
affiliated entities, managers, related companies and divisions and each of their
respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, attorneys and agents (in each case,
individually and in their official capacities) and each of their respective
employee benefit plans (and such plans’ fiduciaries, agents, administrators and
insurers, individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing
(the “Released Parties”) from any and all claims, actions, charges,
controversies, causes of action, suits, rights, demands, liabilities,
obligations, damages, costs, expenses, attorneys’ fees, damages, and obligations
of any kind or character whatsoever, that you ever had, now have or may in the
future claim to have by reason of any act, conduct, omission, transaction,
agreement, occurrence or any other matter whatsoever occurring up to and
including the date you sign this Agreement. This general release of claims
includes, without limitation, any and all claims:

 

  •   of discrimination; harassment; retaliation; or wrongful termination;

 

  •   for breach of contract, whether oral, written, express and implied; breach
of covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel or slander; negligence; assault; battery; invasion
of privacy; personal injury; compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever;

 

  •   for violation or alleged violation of any federal, state, local or
municipal statute, rule, regulation or ordinance, including, but not limited to,
the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil
Rights Acts of 1991, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Fair
Credit Reporting Act, the Worker Adjustment and Retraining Notification Act, the
Family & Medical Leave Act, the Sarbanes-Oxley Act of 2002, the federal False
Claims Act, the Genetic Information Nondiscrimination Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, the California Business and Professions Code, the California
Military Leave Law, the California Whistleblower Protection Act, and the
California Equal Pay Law, in each case as such laws have been or may be amended;

 

  •   for employee benefits, including, without limitation, any and all claims
under the Employee Retirement Income Security Act of 1974 (excluding COBRA);

 

-2-



--------------------------------------------------------------------------------

  •   except as set forth in the Consulting Agreement, any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock, options, or other equity securities or interests;

 

  •   arising out of or relating to any promise, agreement, offer letter,
contract (whether oral, written, express or implied), understanding, personnel
policy, or employee handbook;

 

  •   relating to or arising from your employment with the Company, the terms
and conditions of that employment, and the termination of that employment,
including, without limitation, any and all claims for discrimination,
harassment, retaliation or wrongful discharge under any common law theory,
public policy or any federal state or local statute or ordinance not expressly
listed above; and

 

  •   any and all claims for monetary recovery, including, without limitation,
attorneys’ fees, experts’ fees, medical fees or expenses, costs and
disbursements.

You expressly acknowledge that this general release of claims includes any and
all claims arising up to and including the date you sign this Agreement which
you have or may have against any of the Released Parties, whether such claims
are known or unknown, suspected or unsuspected, asserted or unasserted,
disclosed or undisclosed. By signing this Agreement, you expressly waive any
right to assert that any such claim, demand, obligation or cause of action has,
through ignorance or oversight, been omitted from the scope of this release and
you further waive any rights under statute or common law principles that
otherwise prohibits the release of unknown claims.

This general release of claims does not apply to, waive or affect: any rights or
claims that may arise after the date you sign this Agreement; any claim for
workers’ compensation benefits (but it does apply to, waive and affect claims of
discrimination and/or retaliation on the basis of workers’ compensation status);
claims for unemployment benefits; claims for indemnification in connection with
your service as an officer and/or director; or any other claims or rights that
by law cannot be waived in a private agreement between an employer and employee;
or your rights to any vested benefits to which you are entitled under the terms
of the applicable employee benefit plan (the “Excluded Claims”). This general
release of claims also does not apply to, waive, affect, limit or interfere with
your rights under paragraph 11 below.

5. Further Release By You Of the Released Parties. You expressly acknowledge
that, in further consideration of the payment and consulting opportunity set
forth in paragraph 3, you waive all rights afforded by Section 1542 of the Civil
Code of the State of California (“Section 1542”), or any other law or statute of
similar effect in any jurisdiction with respect to the released Claims, with
respect to the Released Parties. Section 1542 states: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”
Notwithstanding the provisions of Section 1542 and for the purpose of
implementing a full and complete release of all Claims, you expressly
acknowledge and agree that this Agreement releases all Claims existing or
arising prior to your execution of this Agreement which you have or suspect you
may have against the Released Parties whether such claims are known or unknown
and suspected or unsuspected by you and you forever waive all inquiries and
investigations into any and all such claims. You understand and acknowledge that
the significance and consequence of this waiver of Civil Code §1542, is that
even if you should suffer additional injuries or damages arising out of the
released Claims, you will not be permitted to make any claim for those injuries
or damages.

 

-3-



--------------------------------------------------------------------------------

6. Waiver of Claims under ADEA; Time to Consider/Revoke. You acknowledge,
understand and agree that that the general release of claims in paragraphs 4 and
5 above includes, but is not limited to, a waiver and release of all claims that
you may have under the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”) arising up to and including the date that you sign this Agreement.
As required by the Older Workers Benefit Protection Act of 1990, you are hereby
advised that:

 

•   you are not waiving any rights or claims, including any rights under the
ADEA, that may arise after the date that you sign this Agreement;

 

•   you should consult with an attorney of your choice concerning your rights
and obligations under this agreement before signing this Agreement;

 

•   you should fully consider this Agreement before signing it;

 

•   nothing in this Agreement prevents or precludes you from challenging (or
seeking a determination of) the validity of the waiver under the ADEA;

 

•   you have 21 days from the date you received this Agreement to consider
whether or not you want to sign this Agreement. You also should understand that
you may use as much or as little of the 21-day period as you wish before
deciding whether or not to sign this Agreement;

 

•   if you do not sign and return this Agreement within the required time
period, then the Company’s offer to provide you with the payment and consulting
opportunity described in paragraph 3 above, will automatically terminate;

 

•   at any time within 7 days after signing this Agreement, you may change your
mind and revoke your acceptance of this Agreement. To be effective, your
revocation must be in writing and either hand-delivered or sent by facsimile to
the Company within the 7-day period.

 

•   this Agreement is not effective or enforceable until (and if) the revocation
period has passed without a revocation;

 

•   if you exercise your right to revoke, this Agreement (including, without
limitation, the Company’s offer to provide you with the payment and consulting
opportunity described in paragraph 3 and your release of claims in paragraphs 4
and 5 above) will not be enforceable; and

 

•   if you do not revoke your acceptance of this Agreement, the eighth day
following that date that you sign this Agreement will be the effective date.

7. No Pending Claims. You represent and warrant that you have no charges,
lawsuits, or actions pending in your name against any of the Released Parties
relating to any claim that has been released in this Agreement. You also
represent and warrant that you have not assigned or transferred to any third
party any right or claim against any of the Released Parties that you have
released in this Agreement.

8. Covenant not to Sue. Except as provided in paragraph 11 below, you covenant
and agree that you will not report, institute or file a charge, lawsuit or
action (or encourage, solicit, or voluntarily assist or participate in, the
reporting, instituting, filing or prosecution of a charge, lawsuit or action by
a third party) against any of the Released Parties with respect to any claim
that has been released in this Agreement.

9. Cooperation with Investigations/Litigation. You agree, at the Company’s
request, to reasonably cooperate, by providing truthful information, documents
and testimony, in any Company investigation, litigation, arbitration, or
regulatory proceeding regarding events that occurred during your employment with
the Company. Your requested cooperation may include, for example, making
yourself reasonably available to consult with the Company’s counsel, providing
truthful information and documents, and to appear to give truthful testimony.
The Company will, to the extent permitted by applicable law and court rules,
reimburse you for reasonable out-of-pocket expenses that you incur in providing
any requested cooperation, so long as you provide advance written notice to the
Company of your request for reimbursement and provide satisfactory documentation
of your expenses. Following the later of the

 

-4-



--------------------------------------------------------------------------------

termination of the Consulting Agreement or your tenure as a director, the
Company will also compensate you for your time to the extent permitted by
applicable law and court rules, at a mutually agreed upon rate. Nothing in this
paragraph is intended to, and shall not, preclude or limit your protected rights
under paragraph 11 below or restrict or limit you from providing truthful
information in response to a subpoena, other legal process or valid governmental
inquiry.

10. Non-Disparagement. The Company’s Officers and Directors, on the one hand,
and you, on the other hand, hereby agree not to at any time make any disparaging
or derogatory statements concerning each other, or the Company’s business,
products and services. However, nothing in this paragraph is intended to, and
shall not, restrict or limit you from (a) exercising your protected rights
described in paragraph 11, or (b) providing truthful information in response to
a subpoena, other legal process or valid governmental inquiry. The Company
agrees to instruct its officers and directors not to make any disparaging or
derogatory statements concerning you.

11. Fiduciary Duties; Corporate Governance; Restricted Stock. You acknowledge
that the termination of your employment has no impact on your continuing
fiduciary duties to the Company, stemming from your continued service on the
Company’s board of directors. You further acknowledge that as long as you are a
member of the board you continue to be subject to the Company’s code of business
conduct, insider trading policy and other corporate governance policies in the
same manner as any member of the board of directors. Provided that there is an
open window under the Company’s insider trading policy at the time of such
request, the Company hereby agrees to instruct its counsel to issue opinions to
remove restrictive legends from shares held by you upon presentation by you of
selling stockholder representation letters and broker representation letters,
each in a form reasonably satisfactory to such counsel, that such shares are
eligible to be sold under Rule 144 of the Securities Act of 1933, as amended
(“Rule 144”). In addition, the Company hereby agrees that ninety (90) days after
your resignation from the Board of Directors of the Company, it will instruct
its counsel to issue opinions to remove all restrictive legends from shares held
by you for at least one year, upon presentation by you of selling stockholder
representation letter(s), each in a form reasonably satisfactory to such
counsel, certifying that (i) you are not, and have not been within the past
three months, an affiliate of the Company and (ii) you have held the shares for
at least one year, so that such shares are eligible to be sold under Rule 144
without any restrictions.

12. Acknowledgments. You and the Company acknowledge and agree that:

(A) By entering in this Agreement, you do not waive any rights or claims that
may arise after the date that you sign and deliver this Agreement to the
Company;

(B) This Agreement is not intended to, and shall not in any way prohibit, limit
or otherwise interfere with your protected rights under federal, state or local
law to without notice to the Company: (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information;

(C) Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with your
protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA as set forth in this Agreement; and

(D) Nothing in this Agreement shall preclude you from exercising your rights, if
any (i) under Section 601-608 of the Employee Retirement Income Security Act of
1974, as amended, popularly known as COBRA, or (ii) the Company’s 401(k) plan.

 

-5-



--------------------------------------------------------------------------------

13. No Other Pay or Benefits. You acknowledge and agree that upon the Company’s
payment of the amounts described in paragraph 2, you will have been paid for all
work performed including, without limitation, all salary/wages, bonuses,
overtime, commissions and any earned, but unused, vacation time due to you up
through and including the last day of your employment. You acknowledge and agree
that, except for Company’s obligation to provide the payment and consulting
opportunity provided in paragraph 3, you are entitled to no other payments or
benefits whatsoever (other than COBRA) and the Released Parties have no further
obligations to you whatsoever, whether arising out of your employment with the
Company, your separation from the Company or otherwise.

14. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you, the Company or any of the other Released Parties
of any liability, wrongdoing or violation of law.

15. Miscellaneous.

(A) This Agreement, together with the Employee Non-Disclosure and Invention
Assignment Agreement (referred to herein as the “Covenants Agreement”), contains
the entire agreement and understanding between you and the Company concerning
the subject matter of this Agreement and supersedes any and all prior agreements
or understandings (both written and oral) between you and the Company concerning
the subject matter of this Agreement. This Agreement may only be modified by a
written document signed by you and an authorized officer of the Company.

(B) This Agreement and the Covenants Agreement shall inure to the benefit of the
Company and the other Released Parties and shall be binding upon Company and its
successors and assigns. This Agreement also shall inure to the benefit of, and
be binding upon, you and your heirs, executors, administrators, beneficiaries,
personal representatives and assigns. This Agreement is personal to you and you
may not assign or delegate your rights or duties under this Agreement, and any
such assignment or delegation will be null and void.

(C) The provisions of this Agreement and the Covenants Agreement are severable.
If any provision in this Agreement or the Covenants Agreement is held to be
invalid, illegal or unenforceable, the remaining provisions will remain in full
force and effect and the invalid, illegal and unenforceable provision shall be
reformed and construed so that it will be valid, legal and enforceable to the
maximum extent permitted by law.

(D) The Company and you shall each bear their own costs, fees (including,
without limitation, attorney’s fees) and expenses in connection with the
negotiation, preparation and execution of this Agreement.

(E) The failure of the Company to seek enforcement of any provision of this
Agreement or the Covenants Agreement in any instance or for any period of time
shall not be construed as a waiver of such provision or of the Company’s right
to seek enforcement of such provision in the future.

(F) This Agreement and the Covenants Agreement will be governed and interpreted
under the laws of the State of California, without giving effect to choice of
law principles. The Company and you irrevocably consent to the exclusive
jurisdiction of the federal and state courts in the State of California for the
resolution of any disputes arising under or respect to this Agreement or the
Covenants Agreement.

(G) Given the full and fair opportunity provided to each of party to consult
with their respective counsel regarding terms of this Agreement, ambiguities
shall not be construed against either party by virtue of such party having
drafted the subject provision.

(H) The headings in this Agreement are included for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

-6-



--------------------------------------------------------------------------------

16. Opportunity to Review. You represent and warrant that you:

 

  •   have had sufficient opportunity to consider this Agreement;

 

  •   have carefully read this Agreement and understand all of its terms;

 

  •   are not incompetent and have not had a guardian, conservator or trustee
appointed for you;

 

  •   have entered into this Agreement of your own free will and volition and
that, except for the promises expressly made by the Company in this Agreement,
no other promises or agreements of any kind have been made to you by any person
or entity whatsoever to cause you to sign this Agreement;

 

  •   understand that you are responsible for your own attorneys’ fees and
costs;

 

  •   have been advised and encouraged by the Company to consult with your own
independent counsel before signing this Agreement;

 

  •   have had the opportunity to review this Agreement with counsel of your
choice or have chosen voluntarily not to do so;

 

  •   understand that you have been given twenty-one (21) days to review this
Agreement before signing this Agreement and understand that you are free to use
as much or as little of such 21-day period as you wish or consider necessary
before deciding to sign it; and

 

  •   understand that this Agreement is valid, binding, and enforceable against
you and the Company according to its terms.

If you wish to accept this Agreement, please sign, date and return it no later
than twenty-one (21) days after you receive it.

 

Very truly yours,     PRESBIBIO, LLC     By: Presbia USA, Inc., its Manager    
By:  

/s/ Todd Cooper

      Title:  President and CEO     READ, UNDERSTOOD, AND AGREED:    

/s/ Vladimir Feingold

    EMPLOYEE SIGNATURE     DATE SIGNED 1/13/2017

 

-7-